Citation Nr: 1222377	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-44 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a herniated disc at L4-L5 to include as secondary to left knee degenerative joint disease.

2.  Entitlement to a rating higher than 40 percent for left knee degenerative joint disease.

3.  Entitlement to a total disability rating for compensation based on individual unemployablity.

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to June 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2008 and in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In a rating decision in September 2011, the RO denied the claim of service connection for a herniated disc at L4-L5 and the claim for increase for a left knee disability.  In November 2011, the Veteran timely filed a notice of disagreement.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issues must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not issued a statement of the case with respect to these issues, the claim must be remanded.

On the claim for a total disability rating, the evidence is insufficient to decide the claim and further development under the duty to assist is needed. 








Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his attorney a statement of the case on the claim of service connection for a herniated disc at L4-L5 to include as secondary to left knee degenerative joint disease, and claim for increase for the left knee disability.  In order to perfect an appeal of either claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case.  

2.  Afford the Veteran a VA examination to determine whether the service-connected folliculitis and pseudofolliculitis barbae and left knee disability render the Veteran unable to secure or follow a substantially gainful occupation. 

3.  After the development has been completed, adjudicate the claim for a total disability rating.  If the benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



